Wells, J.
I concur in what is said above, but, to avoid any misunderstanding, I desire to say that I see nothing in the testimony which warrants making the moneys paid by Hawley H. Gfillett to the widow and personal representative of his deceased copartner, a charge on the share of the infant complainant. I think that if any payments shall be shown to have been made under such circumstances as to warrant an allowance for them, in the account of rents and profits, they must be set off against the share of the widow only.